DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2020 is being considered by the examiner except for the International Searching Authority Report because it was not provided.
.Election/Restrictions
Applicant’s election of Group I, claims 1-15, in the reply filed on 08/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-30 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and thus dependent claims 2-15, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “the actuated portion” at the end of the claim. Due to the use of the and/or statements provided throughout the claim, there is the possibility of just “the actuator” being present rather than “the actuator and the actuated portion” or “the actuated portion”.
Therefore, if one does not choose “the actuated portion” in any of the claims the recitation of “wherein the actuated portion of the battery cell is in operative interaction with the actuator” is indefinite as “the actuated portion” is not present.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 9-10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishnan et al (WO 2016/160418 A1 as given in the 06/15/2020 IDS).
Regarding claim 1, Krishnan discloses an apparatus configured as an electrochemical battery cell (100 in Figs. 1-2), comprising: 
an anode (fuel electrode 130 in Figs. 1-2), a cathode (oxidant reduction electrode 150 in Figs. 1-2, oxygen evolving electrode), and an electrolyte (ionically conductive medium, level L in Figs. 1-2) which is configured to allow ions to travel between the anode and the cathode; 
an actuator, wherein the actuator and/or the actuated portion is a permeable portion (permeable cathode, P24, 28) of the battery cell which is configured to allow the ions to permeate into the permeable portion (self-leveling feature sensors and control system, P93), and wherein the actuator is configured to adjust an ion permeability of the permeable portion to the ions; wherein the actuated portion of the battery cell is in operative interaction with the actuator (humidifier and vaporizer of the self-leveling feature sensors and control system, addition of water is actuated when the electrolyte is below a certain level, water is added to cathode side which is permeable by electrolyte, P93, P19, 21, 23, 28, 34, 39, 45, 58, 91-93).

Regarding claim 2, Krishnan discloses wherein the actuator is configured to desorb one or more adsorbed species from the actuator and/or the actuated portion (self-leveling feature sensors and control system is able to dehumidify and heat/vaporize water within the system, P93).

Regarding claim 3, Krishnan discloses wherein the cathode, the anode, the electrolyte and/or a separator membrane which is disposed in a flow path of the ions between the anode and the cathode, comprise the actuator and/or the actuated portion (cathode includes actuated portions by way of being ionically permeable, P28).

Regarding claim 4, Krishnan discloses wherein the permeable portion comprises a porous material, wherein the ion permeability of the permeable portion is at least partially provided by pores of the porous material (“the cathode is able to contain meshes that facilitate electrochemical reactions…the oxidant reduction electrode 150 is positioned in the cell housing 110 such that the active materials contact the ionically conductive medium such that ions may be conducted therethrough”, P28, therefore the permeable portion, the cathode, would include a porous material with pores, P28, 62).

Regarding claim 5, Krishnan discloses wherein the ion permeable portion is at least a portion of the cathode which is configured as a gas diffusion cathode (P24, 28).

Regarding claim 6, Krishnan discloses wherein the permeable portion comprises a plurality of channels, wherein a permeability of the channels determine the permeability of the permeable portion (“the cathode is able to contain meshes that facilitate electrochemical reactions…the oxidant reduction electrode 150 is positioned in the cell housing 110 such that the active materials contact the ionically conductive medium such that ions may be conducted therethrough”, P28, therefore the permeable portion, the cathode, would include a porous material with pores, P28, 62, the plurality of channels can be drawn to the connected plurality of pores throughout the cathode and the amount of pores would determine the permeability of the cathode).

Regarding claim 7, Krishnan discloses wherein the actuator is configured to adjust the permeability of the permeable portion by physically modifying at least a portion of the channels (“the cathode is able to contain meshes that facilitate electrochemical reactions…the oxidant reduction electrode 150 is positioned in the cell housing 110 such that the active materials contact the ionically conductive medium such that ions may be conducted therethrough”, P28, therefore the permeable portion, the cathode, would include a porous material with pores, P28, 62; the addition (or removal) of water into the channels is a physical modification of the permeable portion; further, by physically filling the permeable portion’s pores with water (or removing the water) the amount of pores open for other ions/materials is lessened therefore the permeability of the permeable portion is modified, P91-93).

Regarding claim 9, Krishnan discloses wherein the electrochemical cell is a metal-air electrochemical cell (anode can be constructed from suitable metals or alloys, cathode is supplied air, P2-3, 17-18, 24, 27, 95).

Regarding claim 10, Krishnan discloses a controller (control system) and a sensor system (self-leveling feature sensors), the sensor system being configured to measure at least one operational parameter of the battery cell (the level of the electrolyte); wherein the actuator is controlled by the controller depending on sensor output of the sensor system (humidifier and vaporizer of the self-leveling feature sensors self-leveling feature sensors and control system, addition of water is actuated when the electrolyte is below a certain level, water is added to cathode side which is permeable by electrolyte, P93, P91-93).

Regarding claim 15, Krishnan discloses wherein the actuator is configured to exert a mechanic, hydrodynamic and/or aerodynamic force on the actuated portion (as the addition or removal of water within the system would exert a force on the permeable portion).

Claims 1, 3, 4-8, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radivojevic et al (US 20120320492 A1).
Regarding claim 1, Radivojevic discloses an apparatus configured as an electrochemical battery cell (electrochemical storage apparatus in Figs. 5a-5b), comprising: 
an anode (first electrode 530 in Figs. 5a-5b), a cathode (second electrode 150 in Figs. 5a-5b), and an electrolyte (517, 518, Figs. 5a-5b) which is configured to allow ions to travel between the anode and the cathode; 
an actuator (actuation mechanism, P22), wherein the actuator is configured to adjust a parameter of an electrochemical reaction in which the actuator and/or an actuated portion (actuating substrate 519, 520 in Figs. 5a-5b) of the battery cell is chemically involved (Fig. 6, P22, 84-85, 115-117, the contact area between the electrode and the electrolyte is the parameter which the actuator adjusts and is chemically involved)
wherein the actuated portion of the battery cell is in operative interaction with the actuator (“the device may comprise an actuation mechanism for effecting actuation of the actuating substrate. The actuation mechanism may enable control of the heating element. The actuation mechanism may enable control of the electric field”, P22).

Regarding claim 3, Radivojevic discloses wherein the cathode, the anode, the electrolyte and/or a separator membrane which is disposed in a flow path of the ions between the anode and the cathode, comprise the actuator and/or the actuated portion (P83-85, Figs. 5a-5b).

Regarding claims 4-8, when evaluating claim 1, Radivojevic disclosed choice (a) as written in claim 1. Due to the and/or statement provided between choice (a) and (b) in claim 1, and the fact that “a permeable portion” was only recited in (b) of claim 1, claims 4-7 which recite “the permeable portion”, and claim 8 which relies upon claim 7, are not required to be met as “a permeable portion” is not required by (a) of claim 1. 

Regarding claim 13, Radivojevic discloses wherein the actuator is configured to generate an electric field, a magnetic field and/or an electric current which adjust the parameter of the electrochemical reaction and/or the permeability (“the device may comprise an actuation mechanism for effecting actuation of the actuating substrate. The actuation mechanism may enable control of the heating element. The actuation mechanism may enable control of the electric field”, P22, the contact area between the electrode and the electrolyte is the parameter which the actuator adjusts and is chemically involved)

Regarding claim 14, since Radivojevic discloses that the actuated portion can include piezoelectric material and can be controlled by piezoelectric actuation (P17, 115), which Applicant discloses on page 6 is an example of a mechanical/electromagnetic transducer, Radivojevic discloses wherein the actuator comprises one or more mechanical transducers for coupling acoustic energy into the actuated portion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al (WO 2016/160418 A1 as given in the 06/15/2020 IDS) as applied to claim 10.
Regarding claim 11, while Krishnan does not disclose wherein the sensor system is configured for measurement of a charge density and/or a charge flux density within the electrolyte, this is an intended-use of the sensor system. One of ordinary skill in the art would recognize that they would be able to modify the sensor system such that it could measure a charge density and/or a charge flux density within the electrolyte to, for example, keep an eye on the electrical production of the electrochemical battery, if that is what was desired to be monitored within the electrochemical battery. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al (WO 2016/160481 A1 as given in the 06/15/2020 IDS) as applied to claim 10, further in view of Mull et al (US 20140342193 A).
Regarding claim 12, Krishnan does not disclose wherein the sensor system comprises a resistive sensor, a capacitive sensor and/or a potentiometric sensor.
In a similar field of endeavor, Mulls teaches apparatus, systems, and methods for monitoring one or more batteries are disclosed (Abstract). Mulls teaches pressure increase due to internal gassing may indicate potential cell damage/fail, therefore a pressure sensor can be placed inside a battery cell (P44) for monitoring the pressure (P44, Abstract). Mulls teaches the pressure sensor can be a capacitive pressure sensor (P44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Mulls within the apparatus of Krishnan and provided the sensor system a capacitive sensor such that it would be able to monitor pressure increases inside the electrochemical cell, given that Mulls teaches pressure increase due to internal gassing may indicate potential cell damage/fail.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729